Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 1, Applicant claims an apparatus and the method steps of using the apparatus (“data input by a user”) and is thereby indefinite.  See MPEP 2173.05(p).
In regard to Claim 2, Applicant claims an apparatus and the method steps of using the apparatus (“to process payments transmitted from the client”) and is thereby indefinite.  See MPEP 2173.05(p).
In regard to Claim 3, Applicant claims an apparatus and the method steps of using the apparatus (“permissions module determines”) and is thereby indefinite.  See MPEP 2173.05(p).
In regard to Claim 4, Applicant claims an apparatus and the method steps of using the apparatus (“provides a user profile”) and is thereby indefinite.  See MPEP 2173.05(p).
In regard to Claim 7, it is unclear what the metes and bounds are of an “interface” that “is configured to categorically provide exercise” information.
In regard to Claim 9, Applicant claims an apparatus and the method steps of using the apparatus (“nutrition information is transmitted”) and is thereby indefinite.  See MPEP 2173.05(p).
In regard to Claim 11, Applicant claims an apparatus and the method steps of using the apparatus (“to process payments transmitted from the client”) and is thereby indefinite.  See MPEP 2173.05(p).
In regard to Claim 12, Applicant claims an apparatus and the method steps of using the apparatus (“permissions module determines”) and is thereby indefinite.  See MPEP 2173.05(p).
In regard to Claim 13, Applicant claims an apparatus and the method steps of using the apparatus (“provides a user profile”) and is thereby indefinite.  See MPEP 2173.05(p).
In regard to Claim 18, Applicant claims an apparatus and the method steps of using the apparatus (“nutrition information is transmitted”) and is thereby indefinite.  See MPEP 2173.05(p).
In regard to Claim 20, Applicant claims an apparatus and the method steps of using the apparatus (“nutrition module aggregates…and calculates”) and is thereby indefinite.  See MPEP 2173.05(p).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 10, and 20 the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a method] comprising:
[storing] a plurality of physical exercise and nutrition data input by a user […];
[…] permit[ting] the user to schedule exercise information and nutritional information;
[…] permit[ting] communication between a client and a provider;
[…] receiv[ing] video information and associate[ing] the video information with one or more exercises […];
[…] permit[ting] the user to input nutrition information and transmit the nutrition information between the client and the provider;
[…] aggregate[ing] nutrition information and calculate[ing] nutrition totals to correspond the nutrition total with a period of time […];
[…] receiv[ing] supplement information from the user and schedule[ing]  the supplement information to schedule the consumption of supplements.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a computer with a processor executing instructions that embody Applicant’s abstract idea in various software modules, a database, a computing device, communication networks, a camera, a user interface, and/or a search engine, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a computer with a processor executing instructions that embody Applicant’s abstract idea in various software modules, a database, a computing device, communication networks, a camera, a user interface, and/or a search engine these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1, 9, and 10 in Applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20120015779 A1 by Powch et al (“Powch”), in view of
In regard to Claim 1, Powch discloses a computerized system for health management, comprising:
a database configured to store a plurality of physical exercise and nutrition data input by a user via a computing device;
(see, e.g., p121 in regard to “a database”; to the extent that the database is claimed to store certain data said data has no claimed function and, thereby, does not distinguish over the cited prior art.  See MPEP 2111.05(III)).
a calendar module in operable communication with a scheduling module to permit the user to schedule exercise information and nutritional information;
(see, e.g., F14, 402 and F15, which includes a “Notes” section that would permit the user to text regarding, e.g., nutritional information);

a communications module to permit communication between a client and a provider;
(see, e.g., p217 and 350);
a media module in operable communication with a camera to receive video information and associate the video information with one or more exercises, wherein the video information is provided on an exercise interface
(see, e.g., p238 in regard to “media module…one or more exercises”; see, e.g., F33D in regard to an example of part of the “exercise interface”).
In regard to Claim 4, Powch discloses these limitations.  See, e.g., p127 in regard to user profile and F17 in regard to “user profile interface”.
In regard to Claim 5, Powch discloses these limitations.  See, e.g., p335.
In regard to Claims 6-7, Powch discloses these limitations.  See, e.g., p320-321 in regard to a GUI (another part of the “exercise interface”) that provides information regarding various exercises.  To the extent that the visual information disclosed by Powch may not specifically have the appearance claimed this does not distinguish over the cited prior art to the extent that said visual appearance has no functional relationship to the computer display upon which it appears.  See MPEP 2111.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Powch, in view of PGPUB US 20190247718 A1 by Blevins (“Blevins”).
In regard to Claim 2, while Powch teaches clients interacting with coaches it may not specifically teach a payment processor, however, in an analogous reference Blevins teaches that functionality (see, e.g., p64).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have incorporated the functionality taught by Blevins into the system otherwise taught by Powch, in order to make it easier for clients to pay coaches.
In regard to Claim 3, while Powch teaches clients interacting with coaches it may not specifically teach wherein payment is received in return for access to exercise information (“paywall”), however, in an analogous reference Blevins teaches that functionality (see, e.g., p64)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have incorporated the functionality taught by Blevins into the system otherwise taught by Powch, in order to generate revenue for the coaches by requiring payment for access to workouts.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Powch, in view of PGPUB US 20160074707 A1 by Thorpe et al (“Thorpe”).
In regard to Claims 8-9, while Powch teaches coaches being able to view a user’s progress and to provide feedback (see, e.g., F51, p343) it may not teach that specific to the user’s nutrition, however, in an analogous reference Thorpe teaches the user inputting food consumption data (see, e.g., p42), which is then aggregated into total calories (see, e.g., p71-72) for purposes of providing coaching feedback (see, e.g., p40)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the functionality taught by Thorpe into the system otherwise taught by Powch, in order to allow coaches to provide additional nutrition feedback that may impact sports performance.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Powch, in view of Thorpe.
In regard to Claim 10, see rejection of Claims 1 and 8-9 made supra.

Claim 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Powch, in view of Thorpe, further in view of Blevins.
In regard to Claim 11-12, see rejections of Claims 2-3 made supra.
In regard to Claim 13-16, see rejections of Claims 4-7 made supra.
In regard to Claim 17-18, see rejections of Claims 8-9 made supra.
In regard to Claim 19, Powch teaches these limitations.  See, e.g., F15, which includes a “Notes” section that would permit the user to text regarding, e.g., supplement information.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Powch, in view of Thorpe.
In regard to Claim 20, see rejection of Claims 10 and 19 made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715